PER CURIAM.
The consolidation of these actions at the instance of the defendants affects the condition of the bonds given upon removal, and cannot but result in prejudice to the plaintiff should it attempt to enforce the obligation assumed. The fact that the sureties were the same on each bond, as is suggested, does not touch this question of the condition upon which the bonds were given, and the court’s discretion should not be exercised in favor of the application to consolidate the causes, under the circumstances.
Order reversed, with $io costs and disbursements, and motion denied.